Citation Nr: 0209240	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain.

2.  Entitlement to service connection for spondylosis of the 
lumbar spine with multi-level stenosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.

This appeal arises from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that determined that a claim of entitlement to 
service connection for low back pain, then claimed as "disc 
disease" was not well grounded.  The appeal also arises from 
a March 2000 rating decision that denied on the merits a 
claim of entitlement to service connection for spondylosis of 
the lumbar spine with multi-level stenosis.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In April 2001, the Board remanded the case to the RO for 
additional development, including obtaining a medical opinion 
concerning the etiology of back symptoms.  


FINDINGS OF FACT

1.  VA's duty to assist in developing the claim and in 
providing adequate notice to the veteran has been satisfied 
in this matter.

2.  An unspecified back injury during active service did not 
cause chronic low back pain or spondylosis of the lumbar 
spine with multi-level stenosis.  

3.  Degenerative disease-arthritis or spondylosis-was not 
demonstrated until many years after service.


CONCLUSIONS OF LAW

1.  Chronic low back pain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

2.  Spondylosis of the lumbar spine with multi-level stenosis 
was not incurred in or aggravated by active service, nor may 
its incurrence in service be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
was seen one time for back pain in March 1966 at Fort 
Benning, Georgia.  That clinical treatment report notes a 
complaint of back pain of several hours duration but no lower 
extremity pain.  There was no tenderness or spasm since the 
unspecified injury and there was full flexion at the waist.  
The impression was low back strain.  Darvon was prescribed.   

The SMRs contain no further mention of any complaint of back 
pain.  The veteran underwent a separation examination in July 
1966 and completed a medical history questionnaire on which 
he checked "no" to any history of recurrent back pain.  An 
examiner noted that the spine was normal. 

The earliest dated VA clinical record is a July 1, 1998, 
medical certificate that reflects that the veteran reported 
to a VA Medical Center with a complaint of low back pain.  
The certificate indicates that the veteran reported a three 
to four year history of low back pain that caused him to stop 
working at a job finishing concrete floors.  He reported that 
he had never had a medical evaluation for the condition.  An 
X-ray taken that day showed severe intervertebral disc 
disease of the lower spine.

A VA clinical report dated July 10, 1998, notes that the 
veteran complained of low back pain that reportedly had been 
noticed for 6 months.  

A November 1998 VA clinical report notes that the veteran 
reported a 15 to 20 year history of low back pain with pain 
radiating to the legs for the recent year and a half.  The 
report notes that the veteran had a job clearing brush for 
the recent three months, had worked for a food company for 1 
1/2 years prior to that, and had driven trucks prior to that.

In December 1998, the veteran was evaluated for low back pain 
that reportedly had increased in pain in the recent three 
days with pain radiating down the lateral aspect of both 
thighs.  The report notes that the veteran dragged brush at 
work and lifted 10 to 50 pounds frequently.

In a service connection claim submitted in December 1998, the 
veteran reported that disc disease began during 1964 or 1965 
in Thailand.  He reported that he had received no treatment 
for that condition.  He also reported that he currently 
worked as a laborer for a tree service.  

In a May 1999 rating decision, the RO determined that the 
claim of service connection for low back pain claimed as disc 
disease was not well grounded on the basis of no link to 
active service.  

In December 1999, the veteran submitted a letter from Tina 
Piraino, D.O., who noted that the veteran had sought an 
opinion in November 1999 because he felt that his back 
condition might be related to an injury that he sustained in 
1966.  He did not provide any details concerning that injury.  
Dr. Piraino stated: 

At this point, I have had a chance to review his 
MRI scan, as well as spinal X-rays from 1998, 
both obtained in Togus.  I think there certainly 
is a possibility that his severe degenerative 
disease could be possibly due to the injury that 
he sustained back in 1966.

In March 2000, the veteran underwent a VA compensation and 
pension examination of the spine.  During the examination, 
the veteran reported a 20 year history of recurring episodes 
of back pain.  The examiner noted that the veteran's SMRs did 
show one complaint of back pain of several hours duration in 
March 1966 but that the separation examination was negative.  
The examiner noted that a recent computed tomography (CT) 
scan and a Magnetic Resonance Imaging (MRI) showed spinal 
arthritis and stenosis at multiple levels.  After recording 
current symptoms, the examiner gave an impression of "No 
service-connected low back problem."  The examiner qualified 
that impression by explaining that the veteran's symptoms 
were age related and developed long after the veteran left 
active service.  

In his May 2000 substantive appeal, the veteran reported that 
he had "a back condition of some sort which incapacitated me 
for some time with pain and continued subsequent to 
service."

The Board remanded the claim in April 2001 for clarification 
of the medical opinion and to provide notice of the reasons 
for denial of his claim.  In May 2001, the RO sent a letter 
to the veteran notifying him of the provisions of the VCAA.  
In May 2001, the veteran reported that he had no further 
evidence or argument to submit.  

Additional VA outpatient treatment reports received since the 
April 2001 remand reflect continued therapy for back pain 
from 1999 to 2001.  Only two reports are of significance to 
the issue of the etiology of current back disorders.  The 
first of these is a June 1999 neurology consultation report 
that notes a 15-year history of chronic back pain, back pain 
during active service in Thailand, and subsequent episodes of 
back strain related to his work with heavy equipment, heavy 
manual labor, and truck driving.  The report notes that the 
veteran underwent CT scan of the lumbar spine in April 1999 
which showed, among other things, bifid vertebral bodies at 
L5 and S1.  After conducting an examination, the neurologist 
gave an assessment of long-standing history of chronic low 
back muscle strain primarily myofascial in origin related to 
sacral bifid findings in addition to chronic wear and tear 
degenerative changes in the L5-S1 region.  

The second VA report of significance to the claim is a July 
2000 neurology consultation report.  It notes a 10-year 
history of low back pain and a 1-year history of radiating 
symptoms.  

The RO received various private medical records in July 2001.  
Although they tend to confirm all current lumbar conditions, 
they do not address the etiology of those conditions.  

In a January 2002 addendum, the March 2000 VA examiner 
reported that the veteran's SMRs had been reviewed to reach 
the March 2000 conclusion.  The examiner reiterated that the 
veteran did not acquire a back condition in the service.  

II  Legal Analysis

The Board will first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which contains extensive provisions regarding VA's 
obligations to notify claimants of any information and/or 
evidence which might be needed in their claims, and to assist 
claimants in obtaining such evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although the veteran is ultimately seeking entitlement to 
service connection for spondylosis of the lumbar spine, the 
matter of whether any chronic low back strain is related to 
active service is also before the Board on appeal.  The RO 
has issued an SOC and an SSOC discussing the evidence and a 
May 2001 letter to the veteran concerning the VCAA.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  In these 
issuances, the RO has set forth the law and facts in a 
fashion that clearly and adequately explained the basis of 
its decision.  The RO has attempted to locate any record from 
each facility identified by the veteran.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could substantiate the claim.  

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (extensive record and detailed decision show futility 
of any further evidentiary development).  As will be 
discussed in greater detail below, the veteran's service 
connection claims must be denied because the preponderance of 
the medical evidence reflects that the chronic low back 
disorders began many years after active service and are not 
related to an in-service back injury.  Thus, additional 
efforts to assist the veteran would not result in a grant of 
benefits.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer appellate 
review.  Referral for a further medical opinion does not 
appear to be necessary in this case because the medical 
evidence of record reflects that any chronic low back 
disorder is related to post-service employment, age, and a 
spinal bifid condition.  The first degenerative changes 
developed decades after active service. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  

Service connection means that the evidence establishes that a 
particular injury or disease resulting in chronic disability 
was incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307 (2001).  
Degenerative arthritis shall be considered a chronic disease 
within the meaning of 38 C.F.R. § 3.307.  38 C.F.R. § 3.309 
(2001).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d); Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000)..

In this case, some of the medical evidence favors the claim 
while other medical evidence argues against the claim.  The 
favorable medical evidence consists of two items, an SMR 
noting treatment for a back injury and an opinion offered by 
a private physician.  The SMR simply documents that the 
veteran did suffer a painful injury to his back as he as 
reported.  The private medical opinion appears to be based on 
correct facts, that is, that the veteran did incur some type 
of injury during active service and did have bouts of back 
pain after active service, but offers nothing more than a 
"possibility" of a causal relationship.  

In weighing the items of positive evidence against the 
negative evidence, the ultimate question for resolution is 
whether there is an approximate balance of positive and 
negative evidence as to entitle the veteran to the benefit of 
the doubt.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The Board will next discuss the negative 
evidence.  

The veteran's separation examination report evidences the 
fact that the veteran's back was normal at the time of 
separation.  The Board finds that report to be competent 
medical evidence that strongly suggests that the in-service 
back injury caused no residual disability. 

In March 2000, a VA examiner noted that the veteran's 
separation examination was negative and felt that an in-
service back injury did not result in a chronic disability.  
The examiner did not comment on the veteran's claim of many 
episodes of back pain since active service; however, the 
examiner did express the view that all current back problems 
were the result of age and developed long after the veteran 
left active service.  Later, when asked to comment 
specifically on whether it was at least as likely as not that 
any current condition was related to active service, the 
examiner replied negatively.  

In evaluating the above medical opinion, the Board finds it 
to be based on correct facts.  However, in contrast to the 
private medical opinion, the March 2000 VA examiner feels 
certain the current low back disability is age related.  The 
record supports the VA examiner's conclusion that the 
condition developed long after active service because it 
notes that severe low back pain began in 1998, and not prior.  
Thus, the Board finds the March 2000 VA opinion be more 
persuasive than the private doctor's opinion.  

The record contains another medical opinion which supports 
the March 2000 VA examiner.  In June 1999, a VA neurologist 
evaluated the veteran and noted his history of in-service 
bouts of back pain and post-service work history.  According 
to the neurologist, an April 1999 CT scan showed a sacral 
bifid condition ("bifid" means cleft into two parts or 
branches, Dorland's Illustrated Medical Dictionary 196 (28th 
ed. 1994)).  The neurologist felt that the veteran's back 
pain was the result of the bifid condition, and also opined 
that chronic wear and tear contributed to the process.  Thus, 
the neurologist's opinion tends to support the March 2000 VA 
examiner's opinion relating the low back pain to age and not 
finding it be due to an in-service back injury.  The 
neurologist attributes some pain to a bifid condition, which 
is a developmental anomaly (see "cleft spine", Id. at 1558, 
and "spina bifida", Id. at 1557).  That portion of the 
neurology opinion also argues against the private doctor's 
theory of possible service origin.  

The Board notes that the veteran himself feels that his back 
condition might be related to active service.  He maintains 
that, in addition to the injury noted in his SMRs, he had 
other episodes of in-service back pain as well.  The Board 
notes that the veteran cannot supply a competent medical 
etiology opinion.  He, as a layman without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical matter such as the etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the Board cannot use the 
veteran's lay opinion that his current back condition began 
during active service to prove that fact.

However, the veteran may submit probative lay evidence of 
observable occurrences, such as episodes of back pain.  
Therefore, the veteran can supply a date of onset for 
observable back symptoms, such as pain.  Nevertheless, for 
the following reasons, the Board finds the veteran's reports 
of the date of onset of his back pain to be not credible.  

At the time of discharge from active service, the veteran 
clearly reported that he had not had recurring back pain.  On 
July 1, 1998, the veteran gave a VA examiner a three to four 
year history of back pain; however, according to a July 10, 
1998 VA report, the veteran indicated low back pain for the 
recent 6 months.  In November 1998, he reportedly had a 15 to 
20-year history of back pain (he had been out of the military 
for over 32 years at that point).  Other reports contain 
other dates of onset of back pain.  Thus, the veteran's 
accounts of when his back pain actually began vary widely and 
do not agree with the evidentiary record.  These accounts of 
the onset of back pain do not provide the Board with a 
persuasive basis for a grant of service connection.  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence 
alone may be sufficient to place the evidence in equipoise 
and thus establish entitlement to benefits).  For this 
reason, the Board must find the lay evidence not credible, 
and insufficient to establish entitlement to benefits.  See 
Ashmore v. Derwinski, 1 Vet. App. 580, 583-84 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991).  

In conclusion, although there is some competent medical 
evidence that favors the claim, the Board must nevertheless 
find that the preponderance of the evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).




ORDER

1.  Entitlement to service connection for chronic low back 
pain is denied.

2.  Entitlement to service connection for spondylosis of the 
lumbar spine with multi-level stenosis is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

